DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Smith on 05/20/2022.

The application has been amended as follows: 

Cancel claims 8-14.


Terminal Disclaimer
The terminal disclaimers filed on 05/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent numbers 9,420,315, 9,723,334, 9,967,596, 10,382,796, 10,798,426 and 11,115,685 have been reviewed and are accepted. The terminal disclaimers have been recorded.

Allowable Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bonhomme et al (US Patent Application Pub No. 2014/0363141) teaches a user attending a sporting event, concert, performance, or other public event may view a live broadcast or stream of the event on the display device 804 and use the client device 102 to identify portions of the live broadcast displayed in the display device 804 for use in generation of time-constrained videos. For example, while generating at least one entry in a micro blog related to the event (e.g., while "live tweeting" or "live blogging" the event), a user may include in the at least one entry a time-constrained video containing audiovisual data captured from the display device 804 (Para. 0157).  
Perkin et al (US Patent Application Pub No. 2014/0258405) teaches at 715, the process detects a user mode. Detecting a user mode can include detecting a swipe across a display or a tap of a user interface button. If the user mode is in a bounceIn user mode, the process at 720, uses a video capture function of the mobile device to capture content and transmit the captured content to the computer system for real time, or near real time, viewing by other mobile devices sharing the common characteristic. If the user mode is in a bounceOut user mode, the process at 730, requests from the computer system to view in real time, or near real time, content captured by another mobile device sharing the common characteristic (Figure 7; Para. 0080).
Navarro et al (US Patent Application Pub No. 2015/0172748) teaches the television receiver, based on the viewing statistics for the plurality of pieces of content output for presentation, may determine one or more preferred content types and one or more preferred content genres. Using stored electronic programming guide data, a plurality of scheduled content instances may be determined based on the one or more preferred content types and one or more preferred content genres.
Lau et al (US Patent Application Pub No. 2014/0282001) teaches the user may also have the option to share the clip through a number of different means, such as email, messaging, and social media (Para. 0045).
Allegretti et al (US Patent Application Pub No. 2015/0156543) teaches a content provider (e.g., an advertiser) wishing to send a content item (e.g., an advertisement) to one or more recipients in order to get their reaction to the content of the advertisement.
Folger et al (US PG Pub No. 2012/0096357) teaches a method and system for media selection and sharing. A media content is received from a media source and is stored in a buffer for a first time period. A second time period within the first time period is determined for creating a media clip from the media content stored in the buffer. A media clip is generated as determined by the second time period. A user provides an input, and the user's input is associated with the media clip to take one or more effects on the media clip. The media clip enhanced with the one more effects is transmitted over a network to share with other users. 



The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the references cited and a thorough search, disclose various aspects and features of applicant’s claimed invention but fail to explicitly or implicitly disclose, alone or in combination, the claimed unique combination of elements when considering claim 1 as a whole.
Regarding claims 2-7 depend from allowable claim 1. Therefore, claims 2-7 are also held allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583.  The examiner can normally be reached on M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423